Reynolds, J.
Appeal from a decision of the Unemployment Insurance Appeal Board ruling claimant ineligible for benefits effective January 7, 1969 on the ground that she voluntarily left her employment without good cause (Labor Law, § 593, subd. 1, par. [a]). The board has found that claimant terminated her employment at the end of her first day at work on return from vacation, primarily, because her employer did not make prompt payment of her vacation pay; that in doing so she did not give her employer, who did not deny her entitlement to vacation pay, a reasonable opportunity to remedy her grievance, and that her dissatisfactions with employment, “ considered as a whole or separately, did not constitute compelling reasons and therefore good cause for terminating her employment.” “ Good cause ” within the meaning of the Labor Law is a question of fact within the sole province of the board if its determination is supported by substantial evidence (e.g., Matter of Rubenstein [Catherwood], 33 A D 2d 950), and such substantial evidence is present in the instant record. Similarly issues of credibility are solely for the board’s evaluation (e.g., Matter of Witek [Ortiz Funeral Some Corp.-Catherwood], 33 A D 2d 949). Accordingly, the determination must be confirmed. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.